Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
This application is in condition for allowance except for the presence of claims 28-39 directed to an invention non-elected without traverse.  Accordingly, claims 28-39 have been cancelled.
Reasons for Allowance
Claims 1 and 40 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art is Oetjen (US 2011/0094669) in view of Kirby et al (US 2014/0121623).
The combination of Oetjen/Kirby does not teach or reasonably disclose an absorbent article as claimed with a topsheet and acquisition layer forming a three-dimensional material, where the three-dimensional material comprises protrusions comprising fibers which surround the side walls and the cap of the protrusions, and where the protrusions have a maximum interior width at the cap and a smaller interior width at the base opening of the protrusions. Oetjen teaches tunnel shaped protrusions that are open at both ends, and therefore the fibers do not surround the side walls and the cap of the protrusions. Kirby teaches dome-shaped protrusions which are fully surrounded, but Kirby does not teach the tapering structure present within Oetjen or claimed by Applicant. One of ordinary skill in the art would not be motivated to modify the tunnel-like, tapering structure of Oetjen with the dome-like structure of Kirby, as .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessica Arble whose telephone number is (571)272-0544.  The examiner can normally be reached on Mon - Fri 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/JESSICA R ARBLE/Examiner, Art Unit 3781                                                                                                                                                                                                        /TATYANA ZALUKAEVA/Supervisory Patent Examiner, Art Unit 3781